UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6930



RAYMOND CHARLES CREASON,

                                               Petitioner - Appellant,

          versus


NORTH  CAROLINA    ATTORNEY    GENERAL;     JOSEPH
PICKELSIMER,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-760-1)


Submitted: December 8, 2000                  Decided:   January 5, 2001


Before WIDENER, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Charles Creason, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Charles Creason appeals the district court’s order

dismissing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) pe-

tition.    We dismiss the appeal for lack of jurisdiction because

Appellant’s notice of appeal was not timely filed.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4.     These periods are “mandatory and jurisdic-

tional.”   Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).    Parties to civil actions are accorded thirty days after

entry of the district court’s final judgment or order to note an

appeal.    See Fed. R. App. P. 4(a)(1).   The only exceptions to the

appeal period are when the district court extends the time to

appeal upon a motion made within thirty days of the appeal period,

see Fed. R. App. P. 4(a)(5), or reopens the appeal period upon a

motion filed within 180 days of the judgment, or within seven days

of the receipt of notice, whichever is earlier, see Fed. R. App. P.

4(a)(6).

     The district court entered its order on October 5, 1999.

Appellant filed his notice of appeal on April 19, 2000, which is

beyond both the thirty-day appeal period and the 180-day period

within which to move the district court to reopen the appeal

period. Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we


                                  2
deny his motion for appointment of counsel, deny a certificate of

appealability and dismiss the appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                3